Title: To Alexander Hamilton from James Nicholson, [20 July 1795]
From: Nicholson, James
To: Hamilton, Alexander


Sir,
[New York, July 20, 1795]
I had the honor of recieving a note from you a few minutes ago by Colo: Fish relative to an Altercation that took place between us on Saturday last. On an occasion of this Kind I shall certainly not decline your invitation. Its peremptory tenor necessarily precludes any discussion on my part of the merits of the controversy. The publicity of the affair & the unusual visit of your friend have however unfortunately occasioned an alarm in my family & may produce an inquiry—you will therefore perceive that my situation will be rendered extremely disagreeable unless our interview takes place before that time. I have therefore to intreat that it may not be postponed longer than tomorrow Morning.
I am &ca. yrs.

Jas. Nicholson
N York Monday July 20th. 1795

A. Hambleton Esqr.

